DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “mechanism configured to determine said motion compensated electrode location” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this instance the specification at [0055] iterates by way of example that the mechanism can be a summer, and depicts as much in Fig. 1 as part 37 which resides within the depicted computer system 20. Therefore this will be interpreted as analog electronics or digital processing for summing signals in accordance with the applicant’s disclosure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Reed Heimbecher on 06/10/2022.

The application has been amended as follows: 
Claim 8 is replaced as follows:
8. A system for determining a motion compensated location of an electrode of a medical device within a body of a patient, comprising:
a computer system 
a localization block configured to produce an uncompensated electrode location, said localization block being further configured to acquire patch electrode impedance data using associated body surface electrodes and electrode location data using said electrode of said medical device;
a compensation block configured to:
mean-adjust said patch electrode impedance data associated with body surface electrodes and electrode location data associated with said electrode;
determine an acquired set of weights such that a linear combination of a acquired set of weights and said mean-adjusted patch impedance data correspond to said mean-adjusted electrode location data;
repeatedly acquire said patch electrode impedance data and said electrode location data, mean-adjust said patch electrode impedance data and said electrode location data, and determine said acquired set of weight for a plurality of different time periods and producing a plurality of acquired sets of weights, and as each successive acquired sets of weights is determined:
(i) determining a learning parameter based on a distance between successive, acquired sets of weights, and
(ii) updating a reference set of weights based on said determined learning parameter;
determine a compensation signal based on said updated reference set of weights and said patch electrode impedance data, wherein the compensation signal corresponds to motion artifacts associated with an uncompensated electrode location and wherein the compensation signal is configured to reduce such motion artifacts associated with the uncompensated electrode location;
a mechanism configured to determine said motion compensated electrode location using said uncompensated electrode location and said compensation signal; and
wherein the computer system is configured to generate 

In claim 9 at line 2; the word ---an--- is added before “orientation”.

In claim 9 at line 3; the phrase “main electronic control unit” is replaced by ---computer system---.

In claim 14 at line 2; the phrase “a distance” is replaced by ---said distance---.

In claim 19 at line 2; the word ---an--- is added before “orientation”.

In claim 19 at line 3; the phrase “main electronic control unit” is replaced by ---computer system---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims as amendment above are allowable over the prior art for the same reasons set forth in regards to the parent application 12/980,515 (now patent US 9,113,807 B2) as set for in the Notice of Allowability for that application mailed on 04/23/2015. More specifically, the current claims recite the same scope as the claims of the US 9,113,807 B2 patent excepting that they are drafted in apparatus form instead of method form and therefore are allowable for the same reasons.
As a second issue, and as pointed out by the applicant in their remarks filed 12/24/2019, the parent applications were both subject to a restriction requirement and the applicant now seeks in the instant application to lay claim to subject matter that was previously restricted. As such the currently presented apparatus claims also do not have any double patenting issues with the applicant’s former publications due to the previously issued restriction requirements such that there are also no non-art issues preventing allowability of the instant claims as they are amended above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793